     Case: 1:17-cv-07526 Document #: 50 Filed: 06/17/20 Page 1 of 4 PageID #:307




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

U.S. FOODS, INC.,               )
                                )
                 Plaintiff,     )                       No. 17 C 7526
                                )
v.                              )                       Magistrate Judge Jeffrey Cole
                                )
BISHOK LLC d/b/a/ MONTANA’S RIB )
& CHOP HOUSE, et al.,           )
                                )
                 Defendants.    )


                           MEMORANDUM OPINION AND ORDER

        The plaintiff has filed a motion to reopen the case after its dismissal with prejudice a year and

eleven months ago. [Dkt. #41]. For the following reasons, the motion [Dkt. #45] is denied.

        This case began back in October 2017, with plaintiff filing suit against defendant for breach

of contract, breach of guaranty, statement on account, goods sold, and unjust enrichment. [Dkt. #1].

The parties settled the case and on June 25, 2018 I entered their Stipulated Order of Dismissal with

prejudice. [Dkt. # 41]. Plaintiff moved on May 11, 2020 [Dkt. #45] to reopen this case for the

purpose of filing the Consent Judgment, [Dkt. #45-1], which had never previously been made known

to the court.

        Plaintiff indicated that there had been three attempts to contact defendant’s counsel – April

6, 2020, April 20, 2020, and May 5, 2020 – to obtain consent to the instant motion – all without

success. Given the lack of consent, and the existence of the worldwide pandemic, during which

there was a three-month closure of the courthouse, it seemed that it was an odd time for the plaintiff

to ask to resurrect a case that had been dismissed two years earlier, and dismissed with prejudice as

well, I set a briefing schedule on plaintiff’s motion. Plaintiff’s brief was due May 26th, defendant’s
    Case: 1:17-cv-07526 Document #: 50 Filed: 06/17/20 Page 2 of 4 PageID #:308




response was due June 9, and the deadline for any reply brief was June 16th. [Dkt. #47].

       Plaintiff filed a timely brief in which it made the following claims:

       Prior to judgment, the Parties reached a confidential settlement wherein
       Defendants agreed to make two lump sum payments, as well as several
       monthly payments, until April 15, 2021. The Parties agreed [among themselves
       without ever informing the court], that this “Court shall retain jurisdiction for
       enforcing the terms of” the confidential settlement agreement. In late spring 2018,
       the Parties also executed the Consent Judgment attached hereto as Exhibit 1, and
       explicitly agreed that the Consent Judgment could be filed with this Court upon
       Defendants’ failure to make any payments and upon a demand for payment
       with fourteen (14) days to cure. Plaintiff sent demand letters to Defendants on March
       6, 2019, and on June 27, 2019, and Defendants failed to send any payment to Plaintiff
       in response to the demand letter.

[Dkt. #48]. June 9th came and went with no response brief from defendant: there was no motion for

an extension or any contact whatsoever. Given the present circumstances, a missed phone call or two

might not raise an eyebrow. So too with a late filing. But here there were three phone calls and a

deadline for a response. Requesting that the parties brief the matter accomplished very little. Thus,

this motion will be disposed of without delay.

       Unfortunately for plaintiff, parties cannot “confidentially” agree that a federal district court

will retain jurisdiction in order to enforce the terms of a settlement agreement. Shapo v. Engle, 463

F.3d 641, 645 (7th Cir. 2006); Hays v. Bryan Cave LLP, 446 F.3d 712, 714 (7th Cir.2006). This case

was dismissed with prejudice at the parties’ insistence and with their express agreement. “[A] case

that is dismissed with prejudice is unconditional; therefore, it's over and federal jurisdiction is

terminated.” Hill v. Baxter Healthcare Corp., 405 F.3d 572, 576 (7th Cir. 2005). In this case, there

is no mention of retention of jurisdiction in the parties’ stipulated dismissal Order, entered June 25,

2018. [Dkt. #41]. There is no mention of retention of jurisdiction in my Order entered earlier that

same day. [Dkt. #40]. The parties’ claimed “confidential settlement” is not mentioned anywhere on

the docket, let alone incorporated in an Order. Thus, the inescapable and indisputable reality is that
     Case: 1:17-cv-07526 Document #: 50 Filed: 06/17/20 Page 3 of 4 PageID #:309




the court no longer has jurisdiction over the parties’ dispute. See, generally, Shapo, 463 F.3d at 646.

        Perhaps recognizing these indisputable principles, the plaintiff has attempted an end-around,

pointing to either Fed.R.Civ.P. 60(b)(5) or (6), and submitting that, “[b]ased on Defendants’ failure

to remit payments owed to Plaintiff, and their lack of interest in engaging in a dialogue with Plaintiff

to resolve their failure, abiding by the stipulation of dismissal is no longer equitable or just,

and the Consent Judgment agreed to and executed by the Parties should be entered.” [Dkt. #48]. Not

surprisingly, plaintiff is unable to cite a single case in support of this proposition, and the authorities

are decidedly contrary to it. Cf. Neuberg v. Michael Reese Hosp. Found., 123 F.3d 951, 954 (7th

Cir. 1997)(denial of 60(b)(6) motion in case with written settlement and evidence of breach was

appropriate, especially where motion had been brought 21 months after dismissal); Agostini v.

Felton, 521 U.S. 203, 239 (1997)(“The clause of Rule 60(b)(5) that petitioners invoke applies by its

terms only to ‘judgment [s] hav[ing] prospective application.’”); Cincinnati Ins. Co. v. Flanders

Elec. Motor Serv., Inc., 131 F.3d 625, 631 (7th Cir. 1997)(“Generally, relief from the prospective

application of judgments under Rule 60(b)(5) has been granted almost exclusively in cases dealing

with injunctions and consent decrees.”). In any event, the failure to develop the argument with

citation to pertinent authority constitutes a waiver. Shipley v. Chicago Bd. of Election

Commissioners, 947 F.3d 1056, 1063 (7th Cir. 2020); Fednav Int’l Ltd. v. Cont’l Ins. Co., 624 F.3d

834, 842 (7th Cir. 2010)(“We will not fill this void by crafting arguments and performing the

necessary legal research.”).

        Manifestly, the current motion is just another way of asking the court to now enforce an

agreement between the parties after the parties asked the court to dismiss the case with prejudice.

If plaintiff has an agreement with defendant, whereby defendant consented to a judgment upon


                                                    3
    Case: 1:17-cv-07526 Document #: 50 Filed: 06/17/20 Page 4 of 4 PageID #:310




defaulting in his payment obligations, that’s a breach of contract claim that plaintiff must bring

elsewhere. “A disagreement about whether parties to a settlement have honored their commitments

is a contract dispute.” See Jones v. Ass'n of Flight Attendants-CWA, 778 F.3d 571, 573 (7th Cir.

2015)(citing Kokkonen v. Guardian Life Ins. Co. Of America, 511 U.S. 375, at 378, 381 (1994)).

Plaintiff cannot come to a federal court two years after it obtained a dismissal with prejudice – a

dismissal reflected on the record – and procured by the parties and ask for the entry of a consent

judgment, pursuant to a “confidential” agreement – that was not made known to the court at the time

of the dismissal. Quite the contrary.

       That withholding of information from the court and the ensuing dismissal with prejudice has

consequences that cannot and, under the circumstances alleged here, ought not be ignored. Choices

have consequences. Hagan v. Quinn, 867 F.3d 816, 820 (7th Cir. 2017); Crowe ex rel. Crowe v.

Zeigler Coal Co., 646 F.3d 435, 444 (7th Cir. 2011). Cf. United States v. Martinez-Salazar, 528 U.S.

304, 307 (2000). To paraphrase Judge Posner in Abbott Lab. v. Takeda Pharm. Co. Ltd., 476 F.3d

421 (7th Cir. 2007), when U.S. Foods and Bishok “stipulate[d] to dismissal of this matter with

prejudice without costs or attorney fees to any party,” [Dkt. #41], they knew or should have known

the jurisdictional consequences in the event of future noncompliance by the defendant. “[U.S. Foods]

is bound by its choice.” Id. at 426.

       The plaintiff’s motion [Dkt. #45] is denied.




                               ENTERED:
                                              UNITED STATES MAGISTRATE JUDGE

DATE: 6/17/20


                                                 4
